Dickinson, J.
The order appealed from was made upon an order fo show cause wliy the relief therein specified should not be granted., Upon proof of due service of the order to show cause, there being no’ appearance in response thereto, the order sought was granted of course, pursuant to rule 10 of the district court, without a consideration of the merits of the application. An order so granted will not be reviewed, and the merits considered, upon an appeal therefrom to this court. The party aggrieved should seek in the district court relief from his default, and a hearing upon the merits. Dols v. Baumhoefer, 28 Minn. 387.
Order affirmed.